DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 14-20 in the reply filed on 05/02/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14, lines 8-9, the limitation “a second conductive grid electrode layer of the at least three dielectric layers” renders the claim indefinite. It is not clear how “a second conductive grid electrode layer” belongs to “the at least three dielectric layers”.

Claim 14, line 9, the limitation “a third dielectric layer of the least two conductive grid electrode layers” renders the claim indefinite. It is not clear how “a third dielectric layer” belongs to “the least two conductive grid electrode layers”.

For examination purposes: 
“a second conductive grid electrode layer of the at least three dielectric layers” will be interpreted to read as --a second conductive grid electrode layer of the at least two conductive grid electrode layers--.
“a third dielectric layer of the least two conductive grid electrode layers” will be interpreted to read as --a third dielectric layer of the least three dielectric layers--.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5,and 8-9 of U.S. Patent No. 10,658,530. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application merely broadens the claims of U.S. Patent No.  10,658,530.
Application number 17/108,094
U.S. Patent No. 10,658,530
14. A nanopattern, a-Se radiation detector comprising: a semiconductor; at least one pixel electrode; at least three dielectric layers; and at least two conductive grid electrode layers, wherein a first dielectric layer of the at least three dielectric layers, a first conductive grid electrode layer of the least two conductive grid electrode layers, a second dielectric layer of the at least three dielectric layers, a second conductive grid electrode layer of the at least two conductive grid electrode layers, a third dielectric layer of the least three dielectric layers, and an etch mask are sequentially deposited, wherein a first etching and a second etching are sequentially performed, wherein the first etching forms a plurality of pillars and a plurality of wells, with at least one well of the plurality of wells separating at least two pillars of the plurality of pillars, and wherein each well of the plurality of wells shares the at least one pixel electrode.
16. (Original) The detector of claim 14, wherein an oxide dielectric layer is deposited on the at least two pillars and the second etching removes the oxide dielectric layer from the bottom of the at least one well.
1. A nanopattern, multi-well, solid-state a-Se radiation detector comprising: a semiconductor; a pixel electrode; at least three dielectric layers; and at least two conductive grid electrode layers, wherein the pixel electrode is deposited adjacent to the substrate, wherein a first conductive grid electrode layer of the at least two conductive grid electrode layers is deposited on a first dielectric layer of the at least three dielectric layers, wherein a second dielectric layer of the at least three dielectric layers is deposited on the first conductive grid electrode layer, wherein a second conductive grid electrode layer of the at least two conductive grid electrode layers is deposited on the second dielectric layer, wherein a third dielectric layer of the at least three dielectric layers is deposited on the second conductive grid electrode layer, wherein an etch mask is deposited on the third dielectric layer, wherein a first etching forms at least two pillars with at least one well therebetween, wherein an oxide dielectric layer is deposited on the at least two pillars and on a bottom of the at least one well, and wherein a second etching removes the oxide dielectric layer from the bottom of the at least one well.
15. The detector of claim 14, wherein the first etching is performed from the third dielectric layer, to the second conductive grid electrode layer, to the second dielectric layer, to the first conductive grid electrode layer, to the first dielectric layer, and to the at least one pixel electrode, and wherein the first etching does not etch the at least one pixel electrode.
2. The detector of claim 1, wherein the first etching is performed from the third dielectric layer, to the second conductive grid electrode layer, to the second dielectric layer, to the first conductive grid electrode layer, to the first dielectric layer, and to the pixel electrode, and wherein the first etching does not etch the pixel electrode.
17. The detector of claim 14, wherein the first conductive grid electrode layer and the second conductive grid electrode layer are not patterned before being sequentially deposited on the first dielectric layer or on the second dielectric layer, respectively.
9. The detector of claim 1, wherein the first conductive grid electrode layer and the second conductive grid electrode layer are not patterned before stacking on the first dielectric layer or on the second dielectric layer, respectively.
18. The detector of claim 14, wherein each of the at least two pillars includes the first conductive grid electrode layer and the second conductive grid electrode layer, a pair of first conductive grid electrode layers and a pair of second conductive grid electrode layers.
4. The detector of claim 1, wherein each of the at least two pillars includes the first conductive grid electrode layer and the second conductive grid electrode layer, forming on opposite sides of the at least one well a pair of first conductive grid electrode layers and a pair of second conductive grid electrode layers.
19. The detector of claim 18, wherein the pair of first conductive grid electrode layers are spaced apart from the at least one pixel electrode by a first distance, and wherein the pair of second conductive grid electrode layers are spaced apart from the at least one pixel electrode by a second distance that is different from the first distance.
5. The detector of claim 4, wherein the pair of first conductive grid electrode layers are spaced apart from the pixel electrode by a first distance, wherein the pair of second conductive grid electrode layers are spaced apart from the pixel electrode by a second distance, and wherein the first distance is different from the second distance.
20. The detector of claim 18, wherein the pair of first conductive grid electrode layers align with the pair of second conductive grid electrode layers, without aligning the first conductive grid electrode layer and the second conductive grid electrode layer before performing the first etching.
8. The detector of claim 4, wherein the pair of first conductive grid electrode layers align with the pair of second conductive grid electrode layers, without aligning the first conductive grid electrode layer and the second conductive grid electrode layer before performing the first etching.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V PHAM whose telephone number is (571)272-1715. The examiner can normally be reached M-F 8:30a.m-10:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOAI V PHAM/Primary Examiner, Art Unit 2892